IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00345-CR

ADAN GAONA,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee



                             From the 18th District Court
                               Johnson County, Texas
                                Trial Court No. F50651


                             ABATEMENT ORDER

       Appellant has filed a Motion to Supplement Brief and Conditional Motion to

Substitute Counsel. The submission of this case is withdrawn, and the case is abated to

the trial court for resolution of Appellant’s motion to substitute counsel. The trial court

shall resolve Appellant’s motion within twenty (20) days from the date of this Order.

After the trial court has ruled, the clerk of the court shall file a supplemental clerk’s record

with this court within ten (10) days.
                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Scoggins1
Motion granted
Order delivered and filed April 15, 2021




1
 The Honorable Al Scoggins, Senior Justice, sitting by assignment of the Chief Justice of the Texas Supreme
Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Gaona v. State                                                                                      Page 2